Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance for claims 1-12 are the inclusion of the limiations of a substrate holder comprising a linear extender coupled between the base member and the contact member and extending in a third direction intersecting with the first direction and the second direction from the base member toward the contact member; and a flex member coupled to the base member, extending in the second direction, and disposed between the linear extender and the contact member, and having a flex direction in a direction perpendicular to the first direction and the second direction.
The primary reasons for allowance for claims 13-18 are the inclusion of the limitations of a first linear extender coupled to the base member and extending from the base member toward the contact member at a location adjacent to the edge of the contact member having the manipulator; a first flex assembly coupled to the base member and extending toward the manipulator; a second linear extender coupled to the base member and extending from the base member toward the contact member at a location adjacent to the edge of the contact member having the manipulator; and a second flex assembly coupled to the base member and extending toward the manipulator.
The primary reasons for allowance for claim 19 are the inclusion of the limitations of a first linear extender coupled to the base member and extending through the base member to the contact member at a location adjacent to the edge of the contact member having the 
The primary reasons for allowance for claim 20-24 are the inclusion of the limitations of a first actuator to move the substrate contact member in a first direction; a second actuator to move the manipulator in a second direction perpendicular to the first direction; and a third actuator to move the manipulator in a third direction perpendicular to the first and second directions.
The primary reasons for allowance for claims 25-30 are the inclusion of the limitations of a dispensing assembly attached to the substrate support; and a substrate holder assembly attached to the substrate support, the substrate holder assembly comprising a manipulator that is movable in three perpendicular directions.
The primary reasons for allowance for claim 31 are the inclusion of the limitations of a linear extender coupled between the base member and the contact member and extending in a third direction intersecting with the first direction and the second direction from the base member toward the contact member; and a flex member coupled to the base member and the contact member, extending in the second direction, and having a flex direction in a direction perpendicular to the first direction and the second direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pun (US2020/0198374) teaches a holder assembly including a base, a drive assembly coupled to the base, a motive source connected to the drive assembly, a vertical force applicator connected to the drive assembly along a connection edge thereof.
Pun does not teach a flex member coupled to the base member, extending in the second direction, and disposed between the linear extender and the contact member, and having a flex direction in a direction perpendicular to the first direction and the second direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853